UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6187


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

IRA ST ANTHONY HUGGINS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:04-cr-01098-PMD-1; 2:08-cv-70001-PMD)


Submitted:   November 30, 2010            Decided:   December 6, 2010


Before WILKINSON, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ira St Anthony Huggins, Appellant Pro Se.        Alston Calhoun
Badger, Jr., Assistant United States Attorney, Charleston, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Ira St Anthony Huggins seeks to appeal the district

court’s       order   denying        his    Fed.       R.    Civ.     P.    60(b)       motion      for

reconsideration of the district court’s order denying relief on

his 28 U.S.C.A. § 2255 (West Supp. 2010) motion.                                       The order is

not    appealable          unless    a     circuit          justice    or     judge         issues    a

certificate of appealability.                         28 U.S.C. § 2253(c)(1) (2006);

Reid     v.     Angelone,       369        F.3d       363,      369        (4th        Cir.     2004).

A certificate         of      appealability            will      not        issue          absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                        When the district court denies

relief    on    the    merits,       a     prisoner         satisfies       this       standard      by

demonstrating         that     reasonable             jurists       would     find          that    the

district       court’s      assessment        of       the    constitutional               claims    is

debatable       or    wrong.         Slack    v.       McDaniel,       529        U.S.      473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,          and    that       the    motion    states          a    debatable

claim of the denial of a constitutional right.                                Slack, 529 U.S.

at    484-85.         We    have     independently            reviewed        the       record      and

conclude       that    Huggins        has    not       made     the        requisite          showing.

Accordingly, we deny a certificate of appealability and dismiss

the    appeal.        Huggins’        motion       for       appointment          of    counsel      is

                                                  2
denied.     We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the    materials

before    the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    DISMISSED




                                     3